DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 recites the limitation "the group" in “determining a respective value for each of one or more variable resource parameters pertaining to one or more resources selected from the group consisting of data transmission resources and data processing resources.”  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 13-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ur (US20130060904A1) in view of Somekh et al. (US20150057035A1).
	Regarding claim 2, Ur discloses a method comprising (para [0035] shows a Content Delivery Network (CDN) 110 operative to service content, such as media content): 
	receiving, at a server, from a mobile client device, an online request for information to enable display on the mobile client device of a graphical user interface (GUI) ([Abstract] shows a client is operative to display a Graphical User Interface (GUI) widget; para [0037] shows a user of client 126 may utilize client 126 in order to download media content from CDN 110 and view the media content, e.g. an online request; [);
	wherein one or more interactive elements of the GUI is a visual GUI element to be composed at least partially of visual media content (para [0063] shows the display may be used as an interactive component to playing of the media content); 
	determining a respective value for each of one or more variable resource parameters pertaining to one or more resources selected from the group consisting of data transmission resources [bandwidth, etc.] and data processing resources [screen resolution] (para [0036] shows in case of a video, if the video is to be displayed on a screen having a relatively low resolution, a relatively high loss rate may be used. On the other hand, if a HD display is used, a relatively low loss rate should be applied in order for a user not to notice the degraded quality; para [0044] shows based on changes in communication link, network connection, bandwidth utilization, or the like, transmission rate between CDN 110 and the client may change); 
	in an automated operation performed at the server based at least in part on the determined values of the one or more variable resource parameters, identifying an applicable GUI composition scheme for the one or more visual GUI elements by selecting between a pair of alternative GUI composition schemes [original media content and/or pre-prepared versions] that respectively comprise (para [0025] shows the server to continuously monitor the transmission rate and modify the version being downloaded accordingly; para [0084] shows original media content and/or pre-prepared versions of the media content may be transmitted to the media recipient 510): 
	server-side composition [pre-prepared version], in which the one or more visual GUI elements are composed at the server and is delivered to the mobile client device post-composition (para [0045] shows the CDN 110 may retain pre-prepared version of the media content using different lossiness levels, and therefore different size. The CDN 110 may determine which of the versions to send to the client based on the duration time); and 
	client-side composition [original media content], in which the visual media content of the related message content is delivered to the mobile client device pre-composition of the one or more visual GUI elements, facilitating composition of the one or more visual GUI elements at the mobile client device (para [0084] shows original media content may be transmitted to the media recipient for playback; para [0075] shows the original media content size may be a size of uncompressed media content, e.g. facilitating composition of the one or more visual GUI elements at the mobile client device); and 
	causing delivery of the requested information to the mobile client device according to the applicable GUI composition scheme (para [0084] shows original media content and/or pre-prepared versions of the media content may be transmitted to the media recipient 510).
	Ur discloses a CDN server operative to service content (para [0035]) but fails to teach a server for a messaging platform, and visual media content included in related message content on the messaging platform.
	However, Somekh discloses a server for a messaging platform [social networking sites], and visual media content included in related message content on the messaging platform (para [0041, 0062] shows content distribution network” (CDN) integrated into a messaging platform; para [0121] shows the server host 634 hosts a process that provides information representing video data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ur with the teaching of Somekh in order to deliver social messages and videos on a network (Somekh; para [0002, 0121]).

	Regarding claim 3, Ur-Somekh as applied to claim 2 discloses: 
	in an automated operation performed at the server based at least in part on the determined values of the one or more variable resource parameters, identifying an applicable display resolution for the one or more visual GUI elements by selecting between predefined alternative resolution values that include at least a relatively higher resolution and a relatively lower resolution; and causing delivery of the requested information to the mobile client device according to the applicable GUI composition scheme and according to the applicable display resolution (Ur; para [0036] shows in case of a video, if the video is to be displayed on a screen having a relatively low resolution, a relatively high loss rate may be used. On the other hand, if a HD display is used, a relatively low loss rate should be applied in order for a user not to notice the degraded quality; para [0025] shows the server to continuously monitor the transmission rate and modify the version being downloaded accordingly.)

Regarding claims 13-14, claims 13-14 are directed to a system. Claims 13-14 require limitations that are similar to those recited in the method claims 2-3 to carry out the method steps.  And since the references of Ur-Somekh combined teach the method including limitations required to carry out the method steps, therefore claims 13-14 would have also been obvious in view of the structures disclosed in Ur-Somekh combined.
Furthermore, Ur-Somekh as combined discloses one or more computer processor devices; and memory storing instructions that, when executed by the one or more computer processor devices, configure the one or more computer processor devices to perform operations (Ur; para [0082-0084]).

Regarding claim 21, claim 21 is directed to a computer-readable storage medium. Claim 21 requires limitations that are similar to those recited in the method claim 2 to carry out the method steps.  And since the references of Ur-Somekh combined teach the method including limitations required to carry out the method steps, therefore claim 21 would have also been obvious in view of the structures disclosed in Ur-Somekh combined.
Furthermore, Ur-Somekh as combined discloses a computer-readable storage medium having stored thereon instructions that, when executed by a computer, cause the computer to perform operations (Ur; para [0082-0084]).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ur in view of Somekh, further in view of Okazaki (US20150271493A1).
	Regarding claims 4 and 15, Ur-Somekh as applied to claims 2 and 14 fails to teach: 
	in an automated operation performed at the server based at least in part on the determined values of the one or more variable resource parameters, identifying an applicable color scheme for the one or more visual GUI elements by selecting between predefined alternative color schemes that include at least a monochrome color scheme and a non-monochrome color scheme; and wherein delivery of the requested information to the mobile client device is according to the applicable GUI composition scheme and according to the applicable color scheme.
	However, Okazaki discloses in an automated operation based at least in part on the determined values of the one or more variable resource parameters [variable bit rate], identifying an applicable color scheme for the one or more visual elements by selecting between predefined alternative color schemes that include at least a monochrome color scheme and a non-monochrome color scheme; and wherein delivery of the requested information to the mobile client device is according to the applicable composition scheme and according to the applicable color scheme ([Abstract] shows each camera encodes and transmits a video signal captured, the encoding being performed with one of multiple variable bit rate encoding schemes each of which has a different average bit rate. A receiving device periodically measures the total bandwidth of the video signals, and when the total bandwidth exceeds a first threshold value the receiving device switches the encoding scheme used by the cameras to a scheme having a lower average bit rate; para [0146] shows a variable bit rate encoding scheme to encode video images into color or black-and-white video images.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ur-Somekh with the teaching of Okazaki in order to ensure that the encoding bit rates of video signals is below a maximum network bandwidth (Okazaki; para [0002]).

Claims 5-6, 8, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ur in view of Somekh, further in view of Elia et al. (US20050010955A1).
	Regarding claims 5 and 16, Ur-Somekh as applied to claims 2 and 13 fails to teach the one or more visual GUI elements each comprises a user-selectable thumbnail composed of one or more images forming part of one or more visual media content items included in the related message content.
However Elia, in an analogous art (para [0032] shows the server 16 downloads the desired video to the computer 12), discloses the one or more visual GUI elements each comprises a user-selectable thumbnail composed of one or more images forming part of one or more visual media content items included in the related message content (para [0013] shows the thumbnails provide a preview of a video that the server can transfer to the computer for viewing so that the user can determine content of the video prior to playing the video on the computer.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ur-Somekh with the teaching of Elia in order to let the user determine content of the video prior to playing the video on the computer (Elia; para [0013]).

	Regarding claims 6 and 17, Ur-Somekh as applied to claims 2 and 13 fails to teach at least one the one or more visual GUI elements comprises a composite thumbnail composed of a plurality of images respectively forming part of a corresponding plurality of visual media content items included in the related message content.
However Elia, in an analogous art (para [0032] shows the server 16 downloads the desired video to the computer 12), discloses at least one the one or more visual GUI elements comprises a composite thumbnail composed of a plurality of images respectively forming part of a corresponding plurality of visual media content items included in the related message content (para [0013] shows the thumbnails provide a preview of a video that the server can transfer to the computer for viewing so that the user can determine content of the video prior to playing the video on the computer; para [0043] shows the GUI 18 to request thumbnails associated with videos from the server 16 that correspond with a predefined list of videos determined by the server 16.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ur-Somekh with the teaching of Elia in order to let the user determine content of the video prior to playing the video on the computer (Elia; para [0013]).

	Regarding claims 8 and 19, Ur-Somekh as applied to claims 6 and 17 fails to teach each of the composite thumbnails represents a corresponding story comprised of a respective plurality of messages, each of which includes a respective visual media content item, wherein the plurality of images of each composite thumbnail are sourced from the visual media content items included in the visual media content items of the plurality of messages in the corresponding story.
However Elia, in an analogous art (para [0032] shows the server 16 downloads the desired video to the computer 12), discloses each of the composite thumbnails represents a corresponding story comprised of a respective plurality of messages, each of which includes a respective visual media content item, wherein the plurality of images of each composite thumbnail are sourced from the visual media content items included in the visual media content items of the plurality of messages in the corresponding story (para [0013] shows the thumbnails provide a preview of a video that the server can transfer to the computer for viewing so that the user can determine content of the video prior to playing the video on the computer; para [0043] shows the GUI 18 to request thumbnails associated with videos from the server 16 that correspond with a predefined list of videos determined by the server 16.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ur-Somekh with the teaching of Elia in order to let the user determine content of the video prior to playing the video on the computer (Elia; para [0013]).

Claims 7, 9, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ur in view of Somekh and Elia, further in view of Shaw et al. (US20140365919A1).
	Regarding claims 7 and 18, Ur-Somekh-Elia as applied to claims 6 and 17 fails to teach each composite thumbnail is at least part-circular, the plurality of images forming respective pie chart-fashion sectors of the composite thumbnail.
	However, Shaw discloses each composite thumbnail is at least part-circular, the plurality of images forming respective pie chart-fashion sectors of the composite thumbnail (para [0195] shows the preview of the shared content is a thumbnail of the shared content; para [0198] shows download progress dialog 560 includes a progress indicator 582 (e.g., a circle) indicating the download progress (e.g., a percentage) of the shared content, e.g. pie chart-fashion sectors of the composite thumbnail.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ur-Somekh-Elia with the teaching of Elia in order to indicate the download progress (e.g., a percentage) of the shared content (Shaw; para [0198]).

	Regarding claims 9 and 20, Ur-Somekh-Elia as applied to claims 6 and 17 fails to teach each composite thumbnail serves as a download icon indicating download progress of the associated story, download progress being illustrated by circumferential progress of the composite thumbnail towards a completed circle.
	However, Shaw discloses each composite thumbnail serves as a download icon indicating download progress of the associated story, download progress being illustrated by circumferential progress of the composite thumbnail towards a completed circle (para [0195] shows the preview of the shared content is a thumbnail of the shared content; para [0198] shows download progress dialog 560 includes a progress indicator 582 (e.g., a circle) indicating the download progress (e.g., a percentage) of the shared content, e.g. pie chart-fashion sectors of the composite thumbnail.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ur-Somekh-Elia with the teaching of Elia in order to indicate the download progress (e.g., a percentage) of the shared content (Shaw; para [0198]).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ur-Somekh in view of Wei (US20140082192A1)
Regarding claim 10, Ur-Somekh as applied to claim 2 fails to teach the one or more variable resource parameters include at least one estimated performance value determined based on historical performance data for a respective content delivery resource.
However Wei, in an analogous art ([Abstract] shows a distribution server to select and send content segments to client), discloses the one or more variable resource parameters include at least one estimated performance value determined based on historical performance data for a respective content delivery resource (para [0110] shows the distribution server predicts the data transmission rate of the wireless network at the next moment according to the historical transmission data of the wireless network; para [0112] shows after predicting the data transmission rate of the wireless network, the distribution server immediately assigns the content segment with an appropriate bitrate to the client.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Ur-Somekh with the teaching of Wei in order to better solve the problem of network congestion (Wei; para [0129]).

Regarding claim 11, Ur-Somekh-Wei as applied to claim 10 discloses the one or more variable resource parameters include at least one estimated performance value determined based on historical performance data for a respective content delivery resource (Wei; para [0110] shows the distribution server predicts the data transmission rate of the wireless network at the next moment according to the historical transmission data of the wireless network; para [0112] shows after predicting the data transmission rate of the wireless network, the distribution server immediately assigns the content segment with an appropriate bitrate to the client.)

Regarding claim 12, Ur-Somekh-Wei as applied to claim 10 discloses the determining of the respective values of the one or more resources comprises: accessing the historical performance data for the respective content delivery resource applicable to delivery and/or presentation of the requested media content; identifying one or more current attributes applicable to the request; and determining the at least one estimated performance value based, at least in part, on the historical performance data corresponding to the one or more current attributes applicable to the request (Wei; para [0110] shows the distribution server predicts the data transmission rate of the wireless network at the next moment according to the historical transmission data of the wireless network; para [0112] shows after predicting the data transmission rate of the wireless network, the distribution server immediately assigns the content segment with an appropriate bitrate to the client.)
Citation of Relevant Prior Art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kao et al. (US20150350349A1) discloses in para [0004] a user of a mobile device may select pre-composed content within a post composition window.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442